                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND


R. Alexander Acosta, Secretary of Labor,
United States Department of Labor
                     Plaintiff

            vs.                               Civil Action No. 1:19-cv-00002-MSM-LDA

North Providence Primary Care Associates, Inc.;
North Providence Urgent Care Inc.;
Center of New England Primary Care Inc.;
Center of New England Urgent Care Inc.;
Dr. Anthony Farina, Jr.; and
Brenda DelSignore
                      Defendants


     DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR OBJECTION TO
            PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT

        Defendants North Providence Primary Care Associates, Inc. (“NPPCA”), North

Providence Urgent Care Inc. (“NPUC”), Center of New England Primary Care Inc. (“CNEPC”),

Center of New England Urgent Care Inc. (“CNEUC”), Dr. Anthony Farina, Jr. (“Dr. Farina”);

and Brenda DelSignore (“Mrs. DelSignore”) (sometimes collectively, “defendants”) hereby file

their collective objection to the motion filed by plaintiff R. Alexander, Secretary of Labor,

United States Department of Labor (“plaintiff” or the “Secretary”) for partial summary

judgment.

I.      The Secretary’s attempt to bootstrap liability in favor of all 102 employees by providing
        a very small random sample size of potential FLSA irregularities is insufficient to
        establish liability as a matter of law.

        The crux of the defendants’ objections goes to the unorthodox methodology utilized by

the Secretary in their quest for partial summary judgment. In his moving papers, the Secretary

passingly references the 102 employees who are listed in the initiating pleading which



                                                                                                    1
commenced this case (i.e., the Complaint) by way of an exhibit labelled Exhibit A. This Exhibit

A solely consists of two running columns with the last name of the employee sitting in the first

column and the adjoining second column setting forth the first name of the employee.1 Despite

the lengthy presentation by the Secretary, the motion itself (for the most part) fails to establish

the specific Fair Labor Standards Act (“FLSA”) connected to each of the individual employees

who fall under the umbrella of this Complaint and legal proceeding.2 The defendants understand

that the Secretary has only moved for a partial summary judgment and a reading of the four (4)

corners of plaintiff’s moving papers appears to show only a small sample of payment

irregularities for a discreet number of people (and nothing close to covering all 102 employees

referenced in Exhibit A). Despite the small sample size provided by the Secretary in its moving

papers, the defendants are concerned that the Secretary is attempting to establish liability for all

FLSA claims at issue in this case for each of the 102 individual employees.3                      This impression

is gleaned from defense counsel’s reading of the Secretary’s request for judgment as a matter of

law on certain issues which include a finding that:

                   1) Defendants failed to pay their employees the premium required
                  by the FLSA for overtime hours worked; 2) The Secretary is
                  entitled to recover liquidated damages on behalf of employees


1
 For example, the supporting exhibit referenced in the Complaint starts off with identifying the two (2) first
employees for which this Complaint has been brought:

                                                    EXHIBIT A

                                              Adams              Jamar
                                              Ali                Sidra

 The first employee identified in Exhibit A is Jamar Adams. The exhibit proceeds on in the same manner to identify
all 100+ employees for whom the Secretary seeks remedies under the FLSA.
2
 Defendants acknowledge that plaintiff has presented a small sample of alleged irregularities for some of the
different categories of labor violations claimed in this case.



                                                                                                                 2
                 who were denied overtime compensation as a result of
                 Defendants’ FLSA violations; 3) Defendants were or are
                 employers of the employees listed in Exhibit A to the
                 Secretary’s Complaint in this case (with the exception of the 12
                 individuals that Defendants claim are exempt from the FLSA); 4)
                 Defendants violated the recordkeeping provisions of the FLSA;
                 and Defendants’ FLSA violations were willful and are ongoing.

                 See Secretary of Labor’s Motion for Partial Summary Judgment
                 [Doc. 20 at pg. 1-2]. (emphasis added)

        Although the Secretary’s catchall reference to all employees runs rampart in their request

for relief, the motion itself is devoid of establishing for each employee at issue in this case, the

particular FLSA violation connected to each individual employee4 and the specific date on

which said FLSA violation was committed. Besides for the sample violations alleged by the

Secretary, there was no attempt by the plaintiff to lay out and establish FLSA violations

committed by one or more of the defendants against each employee listed in Exhibit A.

Defendants suggest that this is fatal to plaintiff’s attempt to garner judgment as a matter of law

on what appears to be the issue of liability (i.e., establishing as a matter of law that each of the

102 employees fell victim to any and all of the FLSA violations alleged in plaintiff’s complaint).

        As defendants read the Secretary’s motion, it appears that the Secretary is moving for

partial summary judgment on the issue of liability at this time and is deferring the issue of

damages—which in part would include “the amount of overtime compensation Defendants owe

their nonexempt employees”.5 See [Doc. 20 at pg. 2]. The defendants are concerned that the

Secretary is attempting to ignore the issue of liability on each of the 102 employees by



4
  For example, the motion lays out different FLSA violations charged by the Secretary which include deducting
thirty (30) minutes from payroll time card details for lunch breaks and not paying the requisite overtime mandated
by the FLSA.
5
 Plaintiff has also set aside for trial the issue of whether twelve (12) employees would qualify as exempt employees
under the FLSA.

                                                                                                                     3
attempting to bootstrap a few select errors appearing from the payroll records produced by the

Defendants which relate to a small portion of the employees6 into a wholesale liability finding of

FLSA violations in favor of all 102 employees and against all of the defendants.7 This method

is not an appropriate way to establish liability by any of the defendants to a single employee.

          Before the trier of fact can establish “the amount of overtime compensation” owed to

each employee, the Secretary is first required to show that a FLSA infraction was committed

against the individual employee. The Secretary’s moving papers fall woefully short of

establishing liability in favor of each of the 102 employees who were allegedly harmed in this

case and therefore plaintiff’s motion for partial summary judgment should be denied on this basis

alone.8

II.       Plaintiff has not met their burden that the defendants’ violations were willful and
          ongoing.

          Following up on the argument supra, defendants maintain that the Secretary has not

established (at this stage) that the defendants’ technical violative actions were willful and




6
  The defendant corporate entities have employed hundreds of employees over the approximate five (5) year span of
time covered by the Secretary’s investigation. The defendants have produced voluminous records to the Secretary
both during the administrative investigation and this litigation process. A small sample of random discrepancies or
errors running across four (4) different separate corporate entities situated in different parts of the state and owned
by a single shareholder (Dr. Farina) is not indicative of willful FLSA violations by the defendants and it certainly
does not establish liability for each and every employee who worked for any of the defendant companies.

7
 As will be discussed below, defendants maintain that Mrs. DelSignore should be held liable for any of the alleged
FLSA violations.
8
  Think of it this way, the Secretary is asking the court to defer a damage calculation until the time of trial since
plaintiff recognizes the need for him to show the alleged financial harm caused to each employee. Well, before the
Secretary can establish the alleged overtime pay owed to each employee, the Secretary will also need to show
whether or not the individual employee was actually entitled to overtime pay during the particular week in question.
Hence, the issue of liability (i.e., whether the single employee worked the requisite 40 hours in the particular week
in question and concurrently, in the same week, also worked a set number of hours in excess of the 40 hour
limitation) must first be proven before the issue of damages is reached.


                                                                                                                      4
ongoing.9 In a similar vein, defendants maintain that the Secretary should not be entitled to a

finding of willful and ongoing before first establishing liability by the individual defendants to

the employees. Viewing it from a slightly different lens, a question arises: Is a finding of

willfulness against the defendants appropriate should the court find that only five percent (5%) of

the violations claimed in this case have been established to the satisfaction of the trier of fact?

The response to this question should be self-evident. No such finding should be made and

therefore the lookback period should be shortened accordingly and any punitive measures or

requests for injunctive relief that may flow from a willfulness finding should be rejected by this

court.

         Although the Secretary was sure to take snippets of the deposition testimony from the

defendant witnesses which favored plaintiff’s position, other portions of their testimony show

that the defendants were not willfully violating the FLSA. For example, under questioning by

the Secretary’s counsel with respect to a single employee working for two (2) different defendant

companies during the same week who looks to have exceeded the forty (40) hour work week

when combining the hours worked for each company and who only received “straight time” for

the overtime hours, Dr. Farina testified:

                 So, basically, if they worked for corporation A and corporation
               B and they were a secretary, the total hours would be added to
               corporation A and corporation B for that same week, and paid for
               at the – according to the 40-hour work week. If, of course, they went
               over time and it was approved and they were scheduled for overtime
               hours, that [they] were paid overtime hours.

               See Exhibit A – Dr. Farina deposition transcript at pg. 104.


9
 This presupposes for a moment that all of the defendants (including Mrs. DelSignore) are employers under the
FLSA. As acknowledged by plaintiff in his motion, Mrs. DelSignore is not an owner of any of the four (4)
defendant medical facilities. Dr. Farina is the sole shareholder in each of those professional corporations..

                                                                                                                5
         To refute Dr. Farina’s claim that a shared employee discharging more than forty (40)

hours between two (2) of the defendant companies in the same week would have received

overtime pay for the extra hours, counsel for the Secretary showed Dr. Farina payroll records at

his deposition. See Exhibit A – Dr. Farina deposition transcript at pgs. 106 to 107. Those

records appear to show that the employee in question worked a combined 44.5 hours

between the two medical facilities and was only paid straight time for the extra 4.5 hours.

After acknowledging that the records show the employee was not paid overtime, Dr. Farina

added:

                A.     Correct, because her payroll checks were being generated
              from two (2) separate facilities. I’m sure Tracy [the employee in
              question] should have or would have probably noticed and put it to
              our attention in regards to a grievance. We probably would have made
              an adjustment if it was brought to our attention.

                Q.     Okay.

                A.      Center of New England Urgent Care and North Providence
              Urgent Care generate their own payroll checks, and if they do a like
              job we usually pay them out of the facility that they work. But, again,
              if they exceed a 40-hour work week and they’re scheduled for those
              40 hours, dependent if they work in corporation A or corporation B,
              they are going to be paid overtime if it’s greater than 40 hours.

                       I’m sure that if this was a scheduled work hour and she had
              taken out her times for her lunches and she had punched in and
              punched out accordingly, she should have been paid for the extra 4
              and a half hours. And if she didn’t get paid for the four and a half
              hours a grievance should have been brought to the payroll department,
              administrator, manager, supervisor, or myself to make sure the
              correction would be made.

                      And if it wasn’t brought to my attention, you know, it would
              be no way of correcting that unfortunately. . . . I mean, sure, there’s
              human error as well – but, I mean, if they’re paid from two
              separate corporations in a kind job they should not have straight
              time above 40 hours, that’s not my rule.

              See Exhibit A – Dr. Farina deposition transcript at pgs. 107-109.

                                                                                                   6
          This testimony shows human errors in the payroll reporting system with four (4) different

companies utilizing common and shared employees. More importantly, the testimony shows no

willfulness on the part of Dr. Farina, his companies or Mrs. DelSignore. The one person who

financially benefits from the medical facilities is the sole shareholder, Dr. Farina. He

emphatically testified that the employee being discussed in this part of his deposition (Tracy)

should not have been paid straight time for the extra 4.5 hours. He explicitly stated that if the

same employee is paid from two different corporations in the same week and exceeded 40 hours

between the two (2) companies, the employee should be paid overtime and that is his rule and

policy.

          This testimony does not smack of an employer who is acting willfully to deprive his

employees of benefits accruing under the FLSA. To the contrary, Dr. Farina’s interrogatory

answers which were attached as part of the plaintiff’s motion for partial summary judgment,

establish that Dr. Farina was not a renegade employer in dereliction of federal labor laws but

instead was a fastidious employer who established rather lengthy policies and procedures in

order to operate his four (4) separate but interrelated medical facilities.10          Those policies

included the requirement that all employees take a lunch break. In interrogatory response

number 6(b): Dr. Farina stated under oath:

                 (b) I drafted the policies and procedures for the companies and its
                 employees to follow. As I stated above, the employees are given
                 the opportunity to self-direct and take their required breaks.
                 Employees are not permitted to forfeit or not take a lunch
                 break. All employees are asked to rotate their breaks to allow the
                 functions of the office and to assist their fellow coworkers to
                 accommodate such break times. As the medical director of the
                 facilities and with the responsibility of the medical care of my

10
  There is no doubt—and defendants have stipulated during discovery to avoid an extra layer of discovery—that the
defendant corporate entities constitute an enterprise covered by the FLSA as noted by plaintiff in his motion. On
this score, plaintiff and defendants agree.

                                                                                                               7
              patients, I do not personally check in with the employees to
              determine if everyone has taken a lunch break. I do see
              employees taking lunch. The employees know the company’s
              policy that they must take the required lunch break when
              working the requisite number of hours. The employees are also
              directed to take breaks by their supervisors.

              See [Doc. 21-3 at pg. 5].


       Dr. Farina continued on in explaining his company’s policy that every employee who

works the requisite number of hours must take a lunch break by adding as part of his

interrogatory answers:

              Response No. 6 :

              (a) Every employee is required to take a thirty minute lunch
              break if their workday exceeds a 6 hour shift. The employees
              are given the opportunity to self-direct and take their required
              breaks. Employees are not permitted to forfeit or not take a
              lunch break. All employees are asked to rotate their breaks to
              allow the functions of the office and to assist their fellow
              coworkers to accommodate such break times. Employees are also
              directed to take breaks by their supervisors. Employees have
              historically not punched out when taking their required lunch
              break. It is important to note that all employees at the inception of
              hire are informed of the policies regarding strict adherence to their
              scheduled work shift and not to alter such without the direct
              approval of management. All employees are also aware of the
              policy to document such worktime through an employee time
              keeping program maintained by the companies; but there are
              instances where said employees have not properly recorded
              their work time. Bookkeeping reviews daily time sheets to
              determine if employees have punched out properly, or failed to do
              so when required. It is my understanding that in such
              circumstances where employees have failed to properly record
              their work time, the appropriate deduction is made. As agreed
              upon in writing by all new hires, all employees are expected
              and encouraged and reminded by management to punch in
              and out at the start of and the close of their shift as well for all
              required breaks.

              See [Doc. 21-3 at pg. 4].


                                                                                            8
           The owner of the defendant companies has testified that there is a historic problem with

employees not punching out when taking lunch. While the Secretary wants to gloss over the

systemic problem of employees punching out for lunch breaks at the defendant companies by

generally accusing the defendants of stealing time from their employees, a real problem exists at

the companies. For the most part, employees have not punched out as required for their

mandated lunch break despite the instituted company policy to do so. The failure to punch out

resulted in an exaggerated work time reflected on the time card details.11 To adjust the payroll to

properly reflect actual hours worked, the defendants, in turn, simply subtracted thirty (30)

minutes from the inaccurate time shown on the time card detail and then reported the correct

time to payroll.

           This explanation behind the payroll deduction goes to rebut two (2) points raised by the

Secretary in his motion. One, we do not have willful and flagrant conduct by the defendants.

There is a justifiable basis for making the thirty (30) minute reductions since—although the

policy was to punch out for lunch—most did not which required bookkeeping to adjust the

records.12 Secondarily, there is no evidence before the court tying which employees were

deprived of a lunch break on a specific day and, assuming arguendo that no lunch was taken, the

thirty (30) minute reduction was still applied.13




11
     These time card details represent the records generated by the company’s time clock management system.
12
  There is no independent evidence from third party employees introduced by the Secretary that employees were
contemporaneously deprived of a lunch break and deprived of being paid thirty minutes for work performed during
the lunch break.
13
  This goes to support defendants’ claim that liability has not been established as a matter of law on the claims
raised in his motion for partial summary judgment.

                                                                                                                    9
III.    Summary Judgment is not warranted on the alleged recordkeeping violations or the
        liquidated damages claim.

        The Secretary also claims that he is entitled to judgment as a matter of law with respect to

record keeping violations. Again, tying in the arguments made above in Section II in this

memorandum of law, a substantial portion of the recordkeeping violations go to the thirty (30)

minute reduction the defendant companies engaged in to address the systemic problem with

employees not punching out for lunch. There was and is a good faith basis for those reductions.

Employees have no right to be paid for work time not performed. If the reduction is justified in

the first place, there cannot be a recordkeeping violation for the reduction.14 Moreover,

defendants are at a loss as to how there can be a record keeping violation when the defendant

companies maintain a proper time clock management system and it’s the failure of the

employees to punch out of that electronic system for lunch which allegedly causes the

inaccurate recordkeeping!

        Yet another basis for the recordkeeping violation is the fact that defendants located a

stray box of records during the course of the litigation and produced the records. According to

the Secretary, this production serves as evidence of a violation because it was not produced

during the 2017 administrative investigation. The box in question was located as part of the

defendants’ sweep of its offices to fully comply with discovery obligations in this case. The box

contained a mix of time card detail records and other irrelevant records which the undersigned

counsel had to remove before producing the box in question.15


14
  This memorandum is in response to a summary judgment motion. At a minimum, there is a question of fact as to
whether the thirty (30) minute reductions were justified for each and every instance it was taken and for each and
every one of the employees for which it was taken. This is yet another example why summary judgment is
inappropriate in this case.
15
  See Exhibit B which consists of Brenda DelSignore’s deposition testimony found at pages 71 to 84. This
examination conducted by defense counsel clears up the confusion regarding the missing box and the complete lack
of significance of the box being produced as part of this litigation proceeding.

                                                                                                                10
        For the same reasons, the Secretary has not established that he is entitled to liquidated

damages at this stage of the proceeding. The court possesses the authority and discretion to

outright deny or reduce liquidated damages—even if the inappropriate wage is paid—if the

defendants had a subjective good faith and objective reasonable grounds that its actions or

omissions did not violate the FLSA. Title 29 U.S.C. § 260. Defendants have put forth sufficient

evidence to establish a genuine issue of material fact regarding the thirty (30) minute reduction

for the employees’ rampart failure to punch out for lunch. Other issues concerning

recordkeeping and the companies’ failure to pick up on an inadvertent mistake regarding

potential overtime not paid to a shared employee who combined her time between two (2)

companies in the same week are also issues for a trier of fact to decide whether a good faith basis

exists for the error.16

IV.     Mrs. DelSignore is not an employer for FLSA purposes.

        Mrs. DelSignore disputes the label the Secretary seeks to impose upon her pursuant to the

FLSA. This individual defendant is not an owner nor does she hold a financial interest in any of

the medical facilities who have all been hauled into court on alleged FLSA violations. While

labeled with the prestigious title “Practice Manager” of the medical facilities, Mrs. DelSignore is

basically a utility person who engages in a variety of tasks for Dr. Farina and his four (4)

companies.      According to the deposition testimony of Dr. Farina, it was he who was responsible

for and controlled everything. In response to the question asking him what was his role in

supervising the employees of all four (4) facilities, he testified:

                 I’m usually the medical director and I need to make sure that the
                 patients are being cared for, so mine is ore of a clinical position, so
                 to speak. Making sure that there’s no quality care issues, making

16
  Dr. Farina did not skirt the issue and claim that the hours should not be combined in determining whether an
employee was entitled to overtime pay. He testified that it was his rule that the employee who worked for more than
one medical facility and their combined hours exceeded 40 hours, that employee should have been paid overtime.

                                                                                                                11
                    sure that there is no problems. I also am directly involved in
                    human resources in regards to compliance with the patient
                    hires and eligibility. I’m also involved in bookkeeping, I’m
                    involved in billing, I’m involved in tax situations. I’m involved in
                    maintenance of the facility, I’m involved in inventory requirements
                    from a medical need, I’m involved in licensure of clinical staff,
                    I’m involved in supervision of clinical staff.

                    See Exhibit A at pgs. 31-32. (emphasis added).

           After being further asked who did he supervise, Dr. Farina answered:

                    I personally supervise the nine doctors that work for me. I
                    personally supervise the medical assistants that work for me, I
                    personally supervise management that works for me, I
                    personally supervise Brenda DelSignore. I personally
                    supervise bookkeeping and human resources, I personally
                    supervise my legal, I personally supervise my accountant. I
                    personally supervisor [supervise] billing.

                    See Exhibit A at pg. 32. (emphasis added).

           The evidence basically shows that Dr. Farina was in control of everything including

Brenda DelSignore.17 However, one thing that Mrs. DelSignore was not in charge of was the

timekeeping process at each of the facilities. See Exhibit B at pg. 22. According to Mrs.

DelSignore’s testimony, the bookkeeper was in charge of the timekeeper process. Id. She

further explained her role with timekeeping as follows:

                    The only time that I would go on the time clock system would be
                  if there was a lapse in any of our bookkeepers. Most of the time
                  when a bookkeeper’s leaving another bookkeeper was training so I
                  didn’t get involved.

                  ...

                  What I was saying was that I didn’t get involved with any of the
                  time clocks, the punches or the payroll. The only time that I
                  would ever get involved in that area is if a bookkeeper was not
                  with us any longer and would have to train another bookkeeper.


17
     Defendants do not dispute that Dr. Farina is an employer under the FLSA.

                                                                                                 12
               But 99 percent of the time the bookkeeper that would be leaving
               would be training the new one coming in.

               See Exhibit B at pgs. 23-24.

        Mrs. DelSignore did testify later on and as part of her discovery responses that she did, at

times, implement Dr. Farina’s policy subtracting time for lunches taken which were not punched

out as well as not authorizing payment for hours which exceeded the forty hour work week

(which were not authorized by management). Again, Mrs. DelSignore gained no financial

incentive in partaking in these tasks from time to time. She emphatically testified that

“everybody took a lunch and it was in our policies and procedures for everyone to take a lunch”.

See Exhibit B at pg. 34.

        Bottom up, on the Secretary’s best day, there is a question of fact concerning whether

Mrs. DelSignore is an employer subject to liability for which could prove to be hundreds of

thousands of dollars in this case.18

V.      Conclusion

        There are genuine issues of material fact in dispute in most of the issues presented by the

Secretary in his motion for partial summary judgment. Recognizing that the issue of damages is

for a trier of fact, the Secretary wisely elected not to travel down that path as part of his motion.

That said, the same issues which prevented the Secretary from seeking summary judgment on the

issue of damages spill over into the questions of liability at issue in this case. This is not a case

ripe for summary judgment or partial summary judgment. The lingering facts on the issue of

liability are too intertwined with any damage calculation that might need to be made in this case.




18
  It would be an absolute Draconian measure to hold a mere employee with no ownership interest in the companies
for substantial wages, potential liquidated damages and other statutory penalties in a case such as this one.

                                                                                                             13
       For all the foregoing reasons, the defendants respectfully request that plaintiff’s motion

for partial summary judgment be denied.


                                               Defendants,
                                               North Providence Primary Care Associates, Inc.
                                               North Providence Urgent Care Inc.
                                               Center of New England Primary Care Inc.
                                               Center of New England Urgent Care Inc.
                                               Dr. Anthony Farina, Jr. and
                                               Brenda DelSignore


                                               /s/ Michael J. Lepizzera, Jr.
                                               Michael J. Lepizzera, Jr. (#4995)
                                               Lepizzera & Laprocina Counsellors at Law, Ltd.
                                               117 Metro Center Blvd. Suite 2001
                                               Warwick, Rhode Island 02886
                                               Tel: (401) 739-7397
                                               Fax: (401) 384-6960
                                               Email: MLepizzera@LepLap.com


                                   CERTIFICATE OF SERVICE

        I hereby certify that on November 13, 2020, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the court’s electronic filing system as
indicated on the Notice of Electronic Filing. Parties may access this filing through the court’s
CM/ECF System.

                                               /s/ Michael J. Lepizzera, Jr.
                                               Michael J. Lepizzera, Jr. (#4995)




                                                                                                       14
